Case: 12-10738         Date Filed: 01/23/2013   Page: 1 of 5

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10738
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:02-cr-00133-CC-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                Plaintiff-Appellee,

                                                versus

CHARLES DENNIS BRITTON, JR.,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (January 23, 2013)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 12-10738        Date Filed: 01/23/2013       Page: 2 of 5

       Charles Dennis Britton, Jr., appeals his 36-month sentence imposed upon

revocation of his supervised release. First, he argues that the district court erred

by failing to elicit objections after imposing the sentence, in violation of United

States v. Jones, 899 F.2d 1097 (11th Cir. 1990), overruled on other grounds by

United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc). Second, he

argues that the district court erred by failing to correctly calculate, or even

reference, his advisory guideline range of 24 to 30 months’ imprisonment during

the revocation hearing. We vacate Britton’s sentence and remand for re-

sentencing.1

                                                 I.

       In Jones, we held that “after imposing a sentence, the district court must

give the parties an opportunity to object to the court’s ultimate findings of fact,

conclusions of law, and the manner in which the sentence is pronounced, and must

elicit a full articulation of the grounds upon which any objection is based.” United

States v. Campbell, 473 F.3d 1345, 1347-48 (11th Cir. 2007) (applying Jones to

supervised release revocation proceedings). A court violates Jones when it


       1
                Britton also argues that the court erred by increasing his original 34-month
sentence by 2 months based on factually incorrect information. We need not address this issue in
light of the necessity to remand for re-sentencing, but we note that on remand the district court
should consider the factual basis behind this increase in Britton’s sentence. Additionally, in light
of our remand, we need not address whether Britton’s sentence is substantively unreasonable.

                                                 2
              Case: 12-10738     Date Filed: 01/23/2013   Page: 3 of 5

“merely asks if there is ‘anything further?’ or ‘anything else?’ and neither party

responds with objections.” Id. at 1348. When the district court fails to comply

with Jones, we will generally vacate the sentence and remand to provide the

parties with an opportunity to present their objections, unless the record on appeal

is sufficient to enable review. Id. at 1347. If remand is unnecessary because the

record is sufficient to enable meaningful appellate review, we will review the

legality of the sentence under a preserved error standard of review. United States

v. Johnson, 451 F.3d 1239, 1242 (11th Cir. 2006).

      Here, the court did not ask defense counsel if there was “anything else” or

otherwise inquire as to the sentence in any way that would offer an opportunity to

object before concluding the hearing. Britton’s attorney did on his own accord

object to the substantive reasonableness of the original 34-month sentence, but

even assuming arguendo that this is sufficient to satisfy Jones, the court did not

properly elicit objections to the 36-month sentence. By failing to elicit fully-

articulated objections, the court did not comply with the procedure in Jones. Thus,

we review Britton’s remaining claim for preserved, rather than plain, error.

                                         II.

      We review de novo the legality of a sentence imposed pursuant to

revocation of supervised release. United States v. Pla, 345 F.3d 1312, 1313 (11th

                                          3
              Case: 12-10738     Date Filed: 01/23/2013   Page: 4 of 5

Cir. 2003). We conclude, however, that the record on appeal is not sufficient to

enable meaningful appellate review. See Campbell, 473 F.3d at 1348-49.

      For sentences imposed upon revocation of supervised release, the

sentencing range is based on (1) the classification of the revocation-producing

conduct into one of three grades, and (2) the criminal history category applicable

at the time the defendant originally was sentenced to the term of supervision.

U.S.S.G. §§ 7B1.1, 7B1.4. A district court may revoke a defendant’s supervised

release and “impose a term of imprisonment after considering various factors set

out in 18 U.S.C. § 3553(a).” Campbell, 473 F.3d at 1348. One factor the court

must consider is the sentencing range. Id. “[B]ecause the Guidelines have always

been advisory for sentences imposed upon revocation of supervised release, it is

sufficient that there be some indication that the district court was aware of and

considered the Guidelines, which requires the court to consider the sentencing

range established under the Guidelines.” Id. at 1349 (citations omitted) (quotation

marks omitted).

      In Campbell, we held that we could not review the sentence because (1) “the

district court never explicitly mentioned Campbell’s advisory Guidelines range

during the revocation hearing,” and (2) “the district court never mentioned the

criminal classification of the crime for which Campbell’s supervised release was

                                          4
              Case: 12-10738    Date Filed: 01/23/2013    Page: 5 of 5

revoked.” Id. The fact that defense counsel “briefly mentioned” the guideline

range was insufficient where the court did not itself make any conclusion

regarding the applicable range on the record. Id. at 1349 n.2. We accordingly

vacated Campbell’s sentence and remanded for re-sentencing.

      Here, as in Campbell, the court erred when it failed to correctly calculate the

guideline range or even mention the word “Guidelines” during the revocation

hearing. The district court never referenced the guideline range of 24 to 30

months, nor did the court provide any reasons for exceeding the guideline range.

Because it cannot be determined from the record whether the court considered his

advisory sentencing range, we vacate Britton’s sentence and remand for re-

sentencing.

      VACATED and REMANDED.




                                         5